Petitioner Long Li (“Li”), pro se, petitions for review of the October 7, 2003 order of the BIA denying his motion for reconsideration. We assume the parties’ *170familiarity with the facts and procedural history of the case.
We review the BIA’s denial of a motion for reconsideration for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam). Abuse of discretion may be found where the Board’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or eonclusory statements; that is to say, where the Board has acted in an arbitrary and capricious manner.” Ke Zhen Zhao v. U.S. DOJ, 265 F.3d 83, 93 (2d Cir.2001) (citations omitted).
After review, we have determined that the BIA did not abuse its discretion in denying Li’s motion. Whether Li sought to have the BIA reconsider its November 2002 order affirming the immigration judge’s decision denying him asylum, withholding of removal, and Convention Against Torture (“CAT”) relief, or the BIA’s March 2003 decision denying Li’s first motion for reconsideration, Li’s motion was untimely, as it was filed in June 2003, more than thirty days after those BIA decisions. See 8 C.F.R. § 1003.2(b)(2). Further, to the extent that Li sought reconsideration of the BIA’s March 2003 order, the BIA properly denied the motion, as “a party may not seek reconsideration of a decision denying a previous motion to reconsider.” Id.
For the foregoing reasons, we deny Li’s petition for review.
Having completed our review, any stay of removal that the Court previously granted in this proceeding is VACATED, and any pending motion for a stay of removal in this proceeding is DENIED as moot. Any pending request for oral argument in this proceeding is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2) and Second Circuit Local Rule 34(d)(1).